Case not relievable in equity.This cause was heard at the May Term, 1825, in the county of Clermont, before Judges Pease and Burnet.*18The bill states that after the complainants had taken out letters of administration, an allowance of one hundred and ninety-five dollars was made for the support of the widow and children of the intestate for one year, agreeably to the statute. That a contract was afterward entered into, between the complainants and the widow, that she should receive thirty-nine dollars for her own support, and that they should receive the residue and support the children, which was done. That the defendant was appointed their guardian, and in that character commenced a suit against the complainants, before a justice of the peace, for the money received by them under the agreement aforesaid, and recovered a judgment; that the complainants then gave notice of an appeal, after which an agreement was entered into, that the complainants should relinquish their appeal, and the defendant should amicably and honestly settle the matter; but that after the time for presenting the appeal had expired, the defendant refused to settle.The answer denies the material averments of the bill.. The cause having been submitted on bill and answer, the following points were decided by the court:2. The promise to settle or relinquish the appeal was made on a :good consideration, and may be investigated in an action at law.3. The bill does not present a case that could be sustained in ■equity, if the facts were all admitted; but as they are principally •denied, and no evidence is offered, the injunction must be dissolved .and the bill dismissed.